Exhibit 10.3

INDEMNIFICATION AGREEMENT

This Indemnification Agreement, dated as of [            ], 2014, is made by and
between Antares Pharma, Inc., a Delaware corporation (the “Company”), and
[            ] (the “Indemnitee”) an agent (as hereinafter defined) of the
Company.

R E C I T A L S

A. The Company recognizes that competent and experienced persons are sometimes
reluctant to serve as directors or officers of corporations unless they are
protected by comprehensive liability insurance or indemnification, or both, due
to increased exposure to litigation costs and risks resulting from their service
to such corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors and officers;

B. The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such directors and officers with adequate, reliable knowledge of
legal risks to which they are exposed or information regarding the proper course
of action to take;

C. The Company and the Indemnitee recognize that because plaintiffs often seek
damages in such large amounts and the costs of litigation may be onerous
(whether or not the case is meritorious), the defense and/or settlement of such
litigation is often beyond the personal resources of directors and officers;

D. The Company believes that it is unfair for its directors and officers to
assume the risk of personal judgments and other expenses which may occur in
cases in which the director or officer received no personal profit and in cases
where the director or officer was not culpable;

E. The Company believes that the interests of the Company and its stockholders
would best be served by a combination of the Company’s liability insurance and
the indemnification by the Company of its directors and officers;

F. In accordance with the provisions of Delaware General Corporation Law,
Section 145, the Company is permitted or required to indemnify the Indemnitee;

G. The Company’s Board of Directors has determined that contractual
indemnification as set forth herein is not only reasonable and prudent but
necessary to promote the best interests of the Company and its stockholders;

H. The Company desires and has requested the Indemnitee to serve or continue to
serve as a director or officer of the Company free from undue concern for claims
for damages arising out of or related to such services to the Company; and

I. The Indemnitee is willing to serve, or to continue to serve, the Company,
only on the condition that he is furnished the indemnity provided for herein.



--------------------------------------------------------------------------------

A G R E E M E N T

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, the parties hereto, intending to be legally bound, hereby agree as
follows:

1. Definitions.

(a) Agent. For purposes of this Agreement, “agent” of the Company means any
person who is or was a director, officer, manager, employee or other agent of
the Company or a subsidiary of the Company; or is or was serving at the request
of the Company or a subsidiary of the Company as a director, officer, manager,
employee or agent of another foreign or domestic corporation, partnership,
limited liability company, joint venture, trust or other enterprise; or was a
director, officer, manager, employee or agent of a foreign or domestic
corporation which was a predecessor corporation of the Company or a subsidiary
of the Company; or was a director, officer, manager, employee or agent of
another foreign or domestic corporation, partnership, limited liability company,
joint venture, trust or other enterprise at the request of, for the convenience
of, or to represent the interests of such predecessor corporation.

(b) Expenses. For purposes of this Agreement, “expenses” means any and all costs
and expenses, including attorney’s fees, reasonably related to, or incurred by
the director in connection with a proceeding.

(c) Liability. For the purpose of this Agreement, “Liability” means any
obligation to pay a judgment, settlement, penalty, fine or excise tax assessed
with respect to an employee benefit plan, or expenses incurred with respect to a
proceeding and includes obligations and expenses that have not yet been paid,
but that have been or may be incurred;

(d) Proceedings. For the purpose of this Agreement, “proceeding” means any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative and whether formal or informal.

(e) Subsidiary. For purposes of this Agreement, “subsidiary means any foreign or
domestic corporation, partnership, limited liability company, joint venture,
trust or other enterprise of which more than 50% of the outstanding voting
securities (or comparable interests) are owned directly or indirectly by the
Company, by the Company and one or more other subsidiaries, or by one or more
other subsidiaries.

(f) Other Enterprise. For purposes of this Agreement, “other enterprise” shall
include employee benefit plans; references to “fines” shall include any excise
tax assessed with respect to any employee benefit plans; references to “serving
at the request of the Company” shall include any service as a director, officer,
manager, employee or agent of the Company which imposes duties on, or involves
services by, such director, officer, manager, employee or agent with respect to
an employee benefit plan, its participants, or beneficiaries; if the Indemnitee
acts in good faith and in a manner he reasonably believes to be in the best
interest of the participants and beneficiaries of an employee benefit plan, he
shall be deemed to have acted in a manner “not opposed to the best interests of
the Company” as referred to in this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

(g) Company. “Company” shall include, in addition to the resulting corporation,
any constituent corporation (including any constituent of a constituent)
absorbed in a consolidation or merger which, if its separate existence had
continued, would have had power and authority to indemnify its directors,
officers, managers, employees or agents, so that any person who is or was a
director, officer, manager, employee or agent of such constituent corporation,
or is or was serving at the request of such constituent corporation as a
director, officer, manager, employee or agent of another corporation,
partnership, limited liability company, joint venture, trust or other
enterprise, shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as he would
have with respect to such constituent corporation if its separate existence had
continued.

2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to serve
as an agent of the Company, at its will (or under separate agreement, if such
agreement now or hereafter exists), in the capacity Indemnitee currently serves
(or in such other positions which he agrees to assume) as an agent of the
Company, so long as he is duly appointed or elected and qualified in accordance
with the applicable provisions of the Bylaws of the Company, any subsidiary of
the Company, or any applicable other foreign or domestic corporation,
partnership, limited liability company, joint venture, trust or other
enterprise, or until such time as he tenders his resignation in writing;
provided, however, that nothing contained in this Agreement is intended to
create any right to continued employment by Indemnitee in any capacity.

3. Indemnity of Indemnitee. The Company hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent permitted by law. In furtherance of
the foregoing indemnification, and without limiting the generality thereof:

(a) Indemnity in Third Party Proceedings. The Company shall indemnify the
Indemnitee if the Indemnitee is a party to or threatened to be made a party to
or otherwise involved in any proceeding (other than a proceeding by or in the
name of the Company to procure judgment in its favor) by reason of the fact that
the Indemnitee is or was an agent of the Company, or by reason of any act or
inaction by him in any such capacity, against any and all expenses and
liabilities of any type whatsoever (including, but not limited to, settlements,
judgments, fines and penalties), actually and reasonably incurred by him in
connection with the investigation, defense, settlement or appeal of such
proceeding, but only if the Indemnitee acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful. The termination of any
proceeding by judgment, order of court, settlement, conviction or on plea of
nolo contedere, or its equivalent, shall not, of itself, create a presumption
that Indemnitee did not act in good faith in a manner which he reasonably
believed to be in or not opposed to the best interests of the Company, and with
respect to any criminal proceedings, that such person had reasonable cause to
believe that his conduct was unlawful.

(b) Indemnity in Derivative Action. The Company shall indemnify the Indemnitee
if the Indemnitee is a party to or threatened to be made a party to or otherwise
involved in any proceeding by or in the name of the Company to procure a
judgment in its favor by reason of the fact that the Indemnitee is or was an
agent of the Company, or by reason of any

 

- 3 -



--------------------------------------------------------------------------------

act or inaction by him in any such capacity, against all expenses actually and
reasonably incurred by the Indemnitee in connection with the investigation,
defense, settlement, or appeal of such proceeding but only if the Indemnitee
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company, except that no indemnification
under this subsection shall he made in respect of any claim, issue or matter as
to which the Indemnitee shall have been finally adjudged to be liable to the
Company by a court of competent jurisdiction, unless and only to the extent that
any court in which such proceeding was brought or another court of competent
jurisdiction shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, such person is
fairly and reasonably entitled to indemnity for such expenses as such court
shall deem proper.

(c) Indemnification of Expenses of Successful Party. Notwithstanding any other
provisions of this Agreement, to the extent that the Indemnitee has been
successful on the merits or otherwise in defense of any proceeding or in defense
of any claim, issue or matter therein, including the dismissal of an action
without prejudice, the Company shall indemnify the Indemnitee against all
expenses actually and reasonably incurred in connection with the investigation,
defense or appeal of such proceeding.

(d) Partial Indemnification. If the Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of any
expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines or penalties), but is not entitled, however, to indemnification
for the total amount thereof, the Company shall nevertheless indemnify the
Indemnitee for the portion thereof to which the Indemnitee is entitled, which
shall be reasonably determined in good faith by the Company’s Board of
Directors.

4. Advancement of Expenses. Subject to Sections 5 and 8 below, the Company shall
advance all expenses incurred by the Indemnitee in connection with the
investigation, defense, settlement or appeal of any proceeding to which the
Indemnitee is a party or is threatened to be made a party by reason of the fact
that the Indemnitee is or was an agent of the Company. Indemnitee hereby
undertakes to repay such amounts advanced only if, and to the extent that, it
shall ultimately be determined, following the final disposition of such claims,
that the Indemnitee is not entitled to be indemnified by the Company as
authorized by this Agreement or otherwise. The advances to be made hereunder
shall be paid by the Company to or on behalf of the Indemnitee promptly and in
any event within thirty (30) days following delivery of a written request
therefore by the Indemnitee to the Company.

5. Notice and Other Indemnification Procedures. Promptly after receipt by the
Indemnitee of notice of the commencement of or the threat of commencement of any
proceeding, the Indemnitee shall, if the Indemnitee believes that
indemnification with respect thereto may be sought from the Company under this
Agreement, notify the Company of the commencement or threat of commencement
thereof, provided that the failure to provide such notification shall not
diminish Indemnitee’s indemnification hereunder, except to the extent that the
Company can demonstrate that it was actually prejudiced as a result thereof. The
Company shall indemnify the Indemnitee against all expenses incurred in
connection with any hearing or proceeding under this Section 5 unless a court of
competent jurisdiction makes a final judicial determination that each of the
claims and/or defenses of the Indemnitee in any such proceeding was frivolous or
in bad faith.

 

- 4 -



--------------------------------------------------------------------------------

6. Assumption of Defense. In the event the Company shall be obligated to pay the
expenses of any proceeding against or involving the Indemnitee, the Company, if
appropriate, shall be entitled to assume the defense of such proceeding, with
counsel reasonably acceptable to the Indemnitee, upon the delivery to the
Indemnitee of written notice of its election to do so. After delivery of such
notice, approval of such counsel by the Indemnitee, which shall not be
unreasonably withheld, and the retention of such counsel by the Company, the
Company will not be liable to the Indemnitee under this Agreement for any fees
of counsel subsequently incurred by the Indemnitee with respect to the same
proceeding, provided that: (i) the Indemnitee shall have the right to employ his
counsel in such proceeding at the Indemnitee’s expense; and (ii) if (a) the
employment of counsel by the Indemnitee has been previously authorized in
writing by the Company, (b) the Company shall have reasonably concluded that
there may be a conflict of interest between the Company and the Indemnitee in
the conduct of such defense, or (c) the Company shall not, in fact, have
employed counsel to assume the defense of such proceeding, the reasonable fees
and expenses of the Indemnitee’s counsel shall be at the expense of the Company.

7. Insurance. The Company may, but is not obligated to, obtain directors’ and
officers’ liability insurance (“D&O Insurance”) as may be or become available in
reasonable amounts from established and reputable insurers with respect to which
the Indemnitee is named as an insured. Notwithstanding any other provision of
the Agreement, the Company shall not be obligated to indemnify the Indemnitee
for expenses, judgments, fines or penalties, which have been paid directly to or
on behalf of the Indemnitee by D&O Insurance. If the Company has D&O Insurance
in effect at the time the Company receives from the Indemnitee any notice of the
commencement of a proceeding, the Company shall give notice of the commencement
of such proceeding to the insurer in accordance with the procedures set forth in
the policy. The Company shall thereafter take all necessary or desirable action
to cause such insurers to pay, to or on behalf of the Indemnitee, all amounts
payable as a result of such proceeding in accordance with the terms of such
policy.

8. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

(a) Section 16 Violations. To indemnify Indemnitee on account of any proceeding
with respect to which final judgment is rendered against Indemnitee for payment
or an accounting of profits arising from the purchase or sale by Indemnitee of
securities in violation of Section 16(c) of the Securities Exchange Act of 1934,
as amended, or any similar provisions of any federal, state or local statue.

(b) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to an action, suit or proceeding (or part thereof)
initiated by Indemnitee, except with respect to an action, suit or proceeding
brought to establish or enforce a right to indemnification (which shall be
governed by the provisions of Section 8(c) of this Agreement), unless such
action, suit or proceeding (or part thereof) was authorized or consented to by
the Board of Directors of Company.

 

- 5 -



--------------------------------------------------------------------------------

(c) Action for Indemnification. To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any action, suit or proceeding instituted
by Indemnitee to enforce or interpret this Agreement, unless Indemnitee is
successful in establishing Indemnitee’s right to indemnification in such action,
suit or proceeding, in whole or in part, or unless and to the extent that the
court in such action, suit or proceeding shall determine that, despite
Indemnitee’s failure to establish their right to indemnification, Indemnitee is
entitled to indemnity for such expenses; provided, however, that nothing in this
Section 8(c) is intended to limit the Company’s obligation with respect to the
advancement of expenses to Indemnitee in connection with any such action, suit
or proceeding instituted by Indemnitee to enforce or interpret this Agreement,
as provided in Section 4 hereof.

(d) Non-compete and Non-disclosure. To indemnify Indemnitee in connection with
proceedings or claims involving the enforcement of non-compete and/or
non-disclosure agreements or the non-compete and/or non-disclosure provisions or
employment, consulting or similar agreements the Indemnitee may be a party to
with the Company.

(e) Amounts Otherwise Covered. To indemnify the Indemnitee under this Agreement
for any amounts indemnified by the Company other than pursuant to this Agreement
and amounts paid to or for the benefit of Indemnitee by D&O Insurance pursuant
to Section 7 hereof.

9. Nonexclusivity. The provisions for indemnification and advancement of
expenses set forth in this Agreement shall not be deemed exclusive of, but shall
be in addition to and shall not be deemed to diminish or otherwise restrict, any
other rights which the Indemnitee may have under any provision of law, the
Company’s Certificate of Incorporation or Bylaws, in any court in which a
proceeding is brought, the vote of the Company’s stockholders or disinterested
directors, other agreements or otherwise, both as to action in his official
capacity and to action in another capacity while occupying his position as an
agent of the Company. To the extent applicable law or the Company’s Certificate
of Incorporation or Bylaws permit greater indemnification than as provided for
in this Agreement, the parties hereto agree that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such law or provision of
Certificate of Incorporation or Bylaws, and this Agreement shall be deemed
amended without any further action by the Company or Indemnitee to grant such
greater benefits.

10. Settlement. The Company shall not settle any proceeding in which Indemnitee
has been named without the Indemnitee’s written consent, which shall not be
unreasonably withheld. The Company shall have no obligation to indemnify
Indemnitee under this Agreement for amounts paid in settlement of any action,
suit or proceeding without the Company’s prior written consent, which shall not
be unreasonably withheld.

11. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
the Indemnitee, who shall execute all papers required and shall do everything
that may reasonably be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights. The Company shall pay or reimburse all reasonable expenses
incurred by Indemnitee in connection with such subrogation.

 

- 6 -



--------------------------------------------------------------------------------

12. Interpretation of Agreement. It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
to the Indemnitee to the fullest extent now or hereafter permitted by law.

13. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby,
and (iii) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, all portions of any paragraph of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall be construed so as
to give effect to the intent manifested by the provision held invalid, illegal
or unenforceable and to give effect to Section 9 and Section 12 hereof. If this
Agreement or any portion thereof shall be invalidated on any ground by any court
of competent jurisdiction, then the Company shall nevertheless indemnify the
Indemnitee to the full extent permitted by any applicable portion of this
Agreement that shall not have been invalidated and to the full extent permitted
by applicable law.

14. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions to this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.

15. Continuance of Rights, Successor and Assigns. The Indemnitee’s rights
hereunder shall continue after the Indemnitee has ceased acting as an agent of
the Company. The terms of this Agreement shall bind, and shall inure to the
benefit of, the successor and assigns of the parties hereto.

16. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressee, (ii) if mailed by certified or
registered mail with postage prepaid, on the third business day after the
mailing date, or (iii) if transmitted electronically by a means by which receipt
thereof can be demonstrated. Addresses for notice to either party are set out on
the signature page hereof and may be subsequently modified by written notice.

17. Supersedes Prior Agreement. This Agreement supersedes any prior
indemnification agreement between Indemnitee and the Company or its
predecessors.

18. Service of Process and Venue. For purposes of any claims or proceeding to
enforce this agreement, the Company and Indemnitee consent to the jurisdiction
and venue of any federal or state court of competent jurisdiction in the state
of Delaware, and waive and agree not to raise any defense that any such court is
an inconvenient forum or any similar claim.

 

- 7 -



--------------------------------------------------------------------------------

19. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Delaware, as applied to contracts between
Delaware residents entered into and to be performed entirely within Delaware. If
a court of competent jurisdiction shall make a final determination that the
provisions of the law of any state other than Delaware govern indemnification by
the Company of its officers and directors, then the indemnification provided
under this Agreement shall in all instances be enforceable to the fullest extent
permitted under such law, notwithstanding any provision of this Agreement to the
contrary.

20. Change in Law. Notwithstanding any other provision of this Agreement, any
modification to the Company’s Certificate of Incorporation or Bylaws from or
after the date of this Agreement shall not impair, impede or limit the rights of
the Indemnitee under this Agreement. In the event of any change after the date
of this Agreement to any applicable law, statute or rule that expands the right
of a Delaware corporation to indemnify a member of its Board of Directors, or
former director, or an officer, as applicable, such changes shall be ipso facto
within the purview of the Indemnitee’s rights and the Company’s obligations
under this Agreement. In the event of any change in applicable law, statute or
rule that narrows the right of the Delaware corporation to indemnify a member of
the Board of Directors or former director, or an officer, as applicable, the
rights and obligations of the parties hereunder shall be modified only to the
extent that such law, statute or rule requires that any such modification be
applied in a retroactive manner and only to the extent that such retroactive
application is, itself, not an unlawful ex post facto modification of the
Indemnitee’s rights.

21. Contribution. The parties acknowledge and agree that, in the event the
Indemnitee is not entitled to indemnification from the Company pursuant to terms
of this Agreement, or otherwise, the Company shall contribute to any Liability
with respect to which the Indemnitee would otherwise have been entitled to
indemnification of this Agreement, in such proportion as is just and equitable
in the circumstances, taking into account, among other things, contributions by
other directors and officers of the Company or others pursuant to
indemnification agreements or otherwise.

22. Employment Rights. Nothing in this Agreement is intended to create in
Indemnitee any right to employment or continued employment.

23. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument, notwithstanding that both parties
are not signatories to the original or same counterpart.

[Signatures follow on page 9.]

 

- 8 -



--------------------------------------------------------------------------------

The parties hereto have entered into this Indemnification Agreement effective as
of the date first above written.

 

ANTARES PHARMA, INC. By:     Name:   Title:   Address:   100 Princeton South  
Suite 300   Ewing, NJ 08628 Indemnitee: By:     Name:   Address:  

 

- 9 -